
	
		II
		112th CONGRESS
		2d Session
		S. 2544
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary suspension of duty
		  on compound of barium magnesium aluminate phosphor, activated by europium or
		  manganese.
	
	
		1.Compound of barium magnesium aluminate
			 phosphor, activated by europium or manganese
			(a)In generalHeading 9902.22.64 of the Harmonized Tariff
			 Schedule of the United States (relating to compound of barium magnesium
			 aluminate phosphor, activated by europium or manganese) is amended by striking
			 the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
